— Stephens J.

By the Court.

delivering the opinion.
The sole question presented to us is, whether this verdict is supported by the evidence, and this question is still further narrowed down to the single point — whose money paid for the negroes in controversy ? If the money of Mrs. Elizabeth Goodwyn paid for them, then they were her property, and Napoleon was entitled to recover them under her will. If her money did not pay for them, she had no title, and he, claiming only through her, had no better, and was not entitled to recover them.' Upon this point the evidence is conflicting, preponderating perhaps against the verdict, but not sufficiently so to authorize us to overrule the jury, especially as the presiding Judge who heard the witnesses, and saw the whole trial refused to disturb the verdict. The occasion on which Mrs. Elizabeth Goodwyn bought these negroes, if at all, was a Sheriff’s sale in Virginia. The defendant in trover, Mrs. Nancy Goodwyn, introduces the testimony of the persons connected with that sale. The Sheriff testifies (and so is his return on the execution) that the negroes were bid off and paid for by one Oliver, while Oliver testifies that he bid them off, but that Burwell Goodwyn paid for them and took them. This is the substance of the whole case as made by Nancy Goodwyn. It is of importance to remark that it conflicts with itself. But how does it stand with the evidence produced by Napoleon ? He proved by a great n.umberof witnesses, that Nancy Goodwyn had constantly said through a long series of years, that the negroes were his. She -was his mother; she was the widow of Burwell, and had doubtless derived her knowledge of the facts from her husband, who knew all about it. Her opportunities, therefore, *246for knowing the truth were ample, better perhaps than those of any other living person. We think she can scarcely complain that the jury found, she had through that long series of years, been speaking truth, and not falsehood.
Judgment affirmed.